
	
		III
		111th CONGRESS
		1st Session
		S. RES. 314
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2009
			Mr. Dodd (for himself,
			 Mr. Grassley, Mr. Brown, Mr.
			 Enzi, Mr. Casey,
			 Mr. Alexander, Mr. Levin, Ms.
			 Murkowski, Mr. Rockefeller,
			 Mr. Inhofe, Mr.
			 Lieberman, Mr. Brownback,
			 Mr. Johnson, Mr. Cornyn, Ms.
			 Stabenow, and Mr. Pryor)
			 submitted the following resolution; which was considered and agreed
			 to
		
		RESOLUTION
		Designating the week beginning October 18,
		  2009, as National Character Counts Week.
	
	
		Whereas
			 the well-being of the United States requires that the young people of this
			 Nation become an involved, caring citizenry of good character;
		Whereas
			 the character education of children has become more urgent, as violence by and
			 against youth increasingly threatens the physical and psychological well-being
			 of the people of the United States;
		Whereas
			 more than ever, children need strong and constructive guidance from their
			 families and their communities, including schools, youth organizations,
			 religious institutions, and civic groups;
		Whereas
			 the character of a nation is only as strong as the character of its individual
			 citizens;
		Whereas
			 the public good is advanced when young people are taught the importance of good
			 character and the positive effects that good character can have in personal
			 relationships, in school, and in the workplace;
		Whereas
			 scholars and educators agree that people do not automatically develop good
			 character and that, therefore, conscientious efforts must be made by
			 institutions and individuals that influence youth to help young people develop
			 the essential traits and characteristics that comprise good character;
		Whereas
			 although character development is, first and foremost, an obligation of
			 families, the efforts of faith communities, schools, and youth, civic, and
			 human service organizations also play an important role in fostering and
			 promoting good character;
		Whereas
			 Congress encourages students, teachers, parents, youth, and community leaders
			 to recognize the importance of character education in preparing young people to
			 play a role in determining the future of the United States;
		Whereas
			 effective character education is based on core ethical values, which form the
			 foundation of democratic society;
		Whereas
			 examples of character are trustworthiness, respect, responsibility, fairness,
			 caring, citizenship, and honesty;
		Whereas
			 elements of character transcend cultural, religious, and socioeconomic
			 differences;
		Whereas
			 the character and conduct of our youth reflect the character and conduct of
			 society, and, therefore, every adult has the responsibility to teach and model
			 ethical values and every social institution has the responsibility to promote
			 the development of good character;
		Whereas
			 Congress encourages individuals and organizations, especially those that have
			 an interest in the education and training of the young people of the United
			 States, to adopt the elements of character as intrinsic to the well-being of
			 individuals, communities, and society;
		Whereas
			 many schools in the United States recognize the need, and have taken steps, to
			 integrate the values of their communities into their teaching activities;
			 and
		Whereas
			 the establishment of National Character Counts Week, during
			 which individuals, families, schools, youth organizations, religious
			 institutions, civic groups, and other organizations focus on character
			 education, is of great benefit to the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)designates the week beginning October 18,
			 2009, as National Character Counts Week; and
			(2)calls upon the people of the United States
			 and interested groups—
				(A)to embrace the elements of character
			 identified by local schools and communities, such as trustworthiness, respect,
			 responsibility, fairness, caring, and citizenship; and
				(B)to observe the week with appropriate
			 ceremonies, programs, and activities.
				
